Title: To Thomas Jefferson from John Banister, Jr., 27 September 1787
From: Banister, John, Jr.
To: Jefferson, Thomas


Battersea [Dinwiddie co., Va.] 27 Sep. 1787. Thanks TJ for his letters; asks for a description of the machines for cleansing rice and preparing hemp mentioned therein. The political situation is unchanged since his last letter; the “proceedings of the convention will not transpire untill a meeting of the different assemblies”; he heard a letter read from the governor to Col. Harrison in which he said “it would be a degree of weakness in one to censure transactions which had not yet been laid before the public. From thence we may collect his opinion in general. Singular as it is, the Southern States were republicans whilst the Eastern leaned towards a monarchy.” Corn crop is generally bad because of dry weather; Eppes family are well; he had hoped to follow TJ’s “advice in every particular” and also had expected to be married but the “mother of the young lady” says she is too young. Will send TJ the plants he desires as soon as possible. Encloses a letter at the request of Miss Blair.
